Appeal from an order of the Supreme Court, Cattaraugus County (Paula L. Feroleto, J.), entered January 26, 2015. The order, among other things, denied in part the motion of defendant Amore’s Used Cars & Repairs, Inc. seeking to compel plaintiff to respond to its Notice to Admit.
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on August 10, 2016, and filed in the Cattaraugus County Clerk’s Office on January 10, 2017,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present — Whalen, P.J., Centra, NeMoyer, Troutman and Scudder, JJ.